DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence of 11/05/2021. In the paper of 11/05/2021, Applicant amended claims 1, 6, 12 and 17 and canceled claims 2-5 and 13-16 so that only claims 1, 6-12 and 17-23 are pending. 
Applicant also submitted a terminal disclaimer over claims of U.S. Patent Application No. 17/327,829. The terminal disclaimer was approved on 11/05/2021.

Response to Arguments
Withdrawn and/or Moot Rejection(s)
The rejection of claims 1, 6-12 and 17-23 under 35 U.S.C. 101 as stated in paragraph 5 on pages 2-3 of the Non-Final Office action mailed 10/04/2021 is withdrawn based on amendments made in claims 1 and 12, particularly the amendment deleting the “if…then” limitation.

The rejection of claims 2-5 and 13-16 under 35 U.S.C. 101 as stated in paragraph 5 on pages 2-3 of the Non-Final Office action mailed 10/04/2021 is moot based on the cancellation of these claims.

The rejection of claims 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) is withdrawn in view of the amendments made to claims 1 and 12 and in view of the declarations filed by Barbara Lynn Eaton under 37 C.F.R. § 1.132 on 11/05/2021 or the disclosure of the Remarks of 11/05/2021 on page 20, 2nd and last paragraphs of the Remarks. 
Concerning the claim amendments, Shipitsyna et al. do not provide any primers comprising a T7 promoter sequence located 5’ to the respective target hybridizing sequence. 

Further, one of the declarations filed on 11/05/2021 provides comparative data of a multiplex system that provides SEQ ID NO: 16 (recited in the claims, and target hybridizing at positions 165-180 of GenBank Accession No. AY738656) versus a multiplex system that provides SEQ ID NO: 19 (not claimed, hybridizing at positions 175-194 of GenBank Accession No. AY738656). Tables 1-4 on pages 2-3, indicates improved sensitivity and specificity for the claimed multiplex method and multiplex system providing the Eggerthella primer consisting of SEQ ID NO: 16.

The rejection of claims 2 and 13 under 35 U.S.C. 102 (a)(1) as being anticipated by Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) is moot based on the cancellation of these claims.


The rejection of claims 6-11 and  17-23 under 35 U.S.C. 103 as stated in paragraphs 10-13 on pages 5-16 of the Non-Final Office action of 10/04/2021 is withdrawn for the same reason(s) above that the rejection 35 U.S.C. 102(a)(1) is withdrawn.

The rejection of claims 3-5 and 14-16 under 35 U.S.C. 103 as stated in paragraphs 10-13 on pages 5-16 of the Non-Final Office action of 10/04/2021 is moot based on the cancellation of these claims.

The provisional rejection of claims 1, 6-12 and 17-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 17/182,861 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124) is withdrawn in view of Applicant’s claim amendments to claims 1 and 12 to require determining the presence or absence of bacterial vaginosis using a multiplex amplification providing primers specific for a target region sequence of Lactobacillus and G. Vaginalis and Eggerthella sp.; 
said specific primers including (two) T7 promoter primers specific for Lactobacillus regions (res 28-45 of SEQ ID NO: 7 and res 28-45 of SEQ ID NO: 8) and a T7 promoter primer specific for G. Vaginalis region (res 28-45 of SEQ ID NO: 13) and a T7 promoter primer specific for Eggerthella sp. region (res 28-45 of SEQ ID NO: 17).

Note: 
The sequence of a SEQ ID NO. disclosed for Lactobacillus regions and G. Vaginalis regions are 100% identical in length and composition for both the instant application and in copending Application No. 17/182,861 (e.g. SEQ ID NO: 7 in the instant application is 100% identical to and indistinguishable from SEQ ID NO: 7 in copending Application No. 17/182,861).

The instant claims 1 and 12 are directed to a multiplex amplification assay that provides at least the following specific primers:
(three) primers specific for Lactobacillus regions (SEQ ID NO: 6 and res 28-45 of SEQ ID NO: 7 and res 28-45 of SEQ ID NO: 8 respectively); and 
(two) primers specific for G. Vaginalis regions (SEQ ID NO: 12 and res 28-45 of SEQ ID NO: 13 respectively); and 
(two) primers specific for Eggerthella regions (SEQ ID NO: 16 and res 28-51 of SEQ ID NO: 17 respectively).

In contrast to the instant claims, the claims of copending Application No. 17/182,861 are directed to a multiplex amplification for determining the presence or absence of Lactobacillus and G. Vaginalis and also A. vaginae.
The multiplex amplification of copending Application No. 17/182,861 comprise a step of amplifying a target region(s) of Lactobacillus and G. Vaginalis and A. vaginae using primers specific for a target region sequence of Lactobacillus and G. Vaginalis and A. vaginae; 

Further, the claims of copending Application No. 17/182,861 are directed to a multiplex amplification assay that provides at least the following specific primers: 
(four) primers specific for Lactobacillus regions (SEQ ID NO: 7, 8, 9 and res 28-45 of SEQ ID NO: 10 respectively); and 
(two) primers specific for G. Vaginalis regions (SEQ ID NO: 14 and res 36-52 of SEQ ID NO: 15 respectively); and 
(two) primers specific for A. Vaginae regions (SEQ ID NO: 17 and res 28-45 of SEQ ID NO: 18 respectively).

The provisional rejection of claims 2-5 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 17/182,861 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124) is moot based on the cancellations of these claims.

The provisional rejection of claims 1, 6-12 and 17-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/327,829 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124) is withdrawn in view of the terminal disclaimer submitted on 11/05/2021 which has been approved. 

The provisional rejection of claims 2-5 and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/327,829 in view of Shipitsyna et al. (April 2013, PLoS One., 8(4):e60670: pp 1-10) and Verstraelen et al. (2009, Expert review of anti-infective therapy, 7(9), pp.1109-1124) is moot based on the cancellation of these claims.

Response to Amendment
The two declarations filed on 11/05/2021 under 37 C.F.R. § 1.132by Barbara Lynn Eaton are sufficient to overcome the rejection of claims 1 and 12 under 35 U.S.C. 102(a)(1) and the rejection of claims 6-11 and 17-23 under 35 U.S.C. 103. 
As indicated above, one of the two declarations (the Second Eaton Declaration) provides comparative data of a multiplex system that provides SEQ ID NO: 16 (recited in the claims, and target hybridizing at positions 165-180 of GenBank Accession No. AY738656) versus a multiplex system that provides SEQ ID NO: 19 (not claimed, hybridizing at positions 175-194 of GenBank Accession No. AY738656). 
Tables 1-4 on pages 2-3 of said declaration, indicates improved sensitivity and specificity for the claimed multiplex method and multiplex system providing the Eggerthella primer consisting of SEQ ID NO: 16.

Conclusion
Claims 1, 6-12 and 17-23 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 15, 2021